Name: Commission Regulation (EEC) No 3340/91 of 15 November 1991 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 11 . 91No L 316/24 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3340/91 of 15 November 1991 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of die premium for producers of sheepmeat Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular Article 5 (9) thereof, Whereas Article 5 of Regulation (EEC) No 3013/89 provides for the grant of a premium for sheepmeat and goatmeat producers ; whereas the detailed rules on the application of the premium are laid down in Commission Regulation (EEC) No 3007/84 (3), as last amended by Regulation (EEC) No 3107/91 (4), which specifies, inter alia, the obligations to be met by recipients of the premium and the consequences of not meeting those obligations ; whereas, both as regards the date on which the minimum period for keeping the animals begins and as regards the period during which the checks are to be carried out, the said Regulation lays down special provi ­ sions to be applied in those Member States which have introduced a system for recording livestock movements ; Whereas experience has shown that checks in those Member States can be made more effective by aligning the said provisions on those applicable in the other Member States ; whereas provision should therefore be made, by deleting the second paragraph of Article 2, for the same minimum period for keeping the animals in all Member States ; whereas the second subparagraph of Article 5 (1 ) should also be amended so as to provide that, in those Member States which have introduced a recor ­ ding system, at least 50 % of on-the-spot inspections take place within the period laid down for keeping the animals ; Whereas defining the particulars which must at least be included in the abovementioned stock movement recor ­ ding systems will make it possible for those systems to be better adjusted to checking requirements ; Whereas unannounced inspection visits can help to improve the checks provided for in Regulation (EEC) No 3007/84 ; Article 1 Regulation (EEC) No 3007/84 is hereby amended as follows : 1 . The second paragraph of Article 2 is deleted. 2. The following is added to the end of the first subpara ­ graph of Article 5 (1 ) : 'The inspection visits in principle must be unan ­ nounced.' 3 . The third subparagraph of Article 5 (1 ) is replaced by the following : 'However, Member States which have introduced a system for continuously recording livestock move ­ ments must carry out up to 50 % of the minimum number of on-the-spot inspections required within the hundred-day period during which the flock must be kept on the holding. The recording system introduced must be capable of reflecting, continuously and clearly, the actual live stock situation . It must include the following particu ­ lars :  dates on which females mated for the first time gave birth and number concerned,  dates on which ewes and/or she-goats were purchased, together with the number and seller, or the place of purchase in the case of sales by auction,  dates on which ewes and/or she-goats were sold, together with the number and purchaser, or the place of sale in the case of sales by auction,  cases of force majeure and natural circumstances which have led to a reduction in the flock of ewes and/or she-goats with details of the date and the number of animals involved. (') OJ No L 289, 7. 10. 1989, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 41 . (3) OJ No L 283, 27. 10 . 1984, p . 28 . (4) OJ No L 294, 25. 10 . 1991 , p. 16 . 16. 11 . 91 Official Journal of the European Communities No L 316/25 The Member States concerned shall inform the Commission of the national provisions adopted for this purpose. In those Member States, the premium shall be granted subject to the producer's keeping a register permitting the introduction of the continuous recording system referred to above, subject to Article 6.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from the 1992 marketing year, with the exception of point 1 of Article 1 , which shall apply from the 1993 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission